DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim cites a “a computer-readable medium”
However, Par 0144 of Applicant’s specification details that the medium can be any other medium from which a processing device can read instructions. Thus, any medium may encompass a wireless medium which does not fall within at least one of the four categories of patent eligible subject matter. Therefore, correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8, 10-13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arizti (US 20170252225 A1) in view of Spaulding (WO 9708523 A1).
Claim 1. Arizti teaches a method for predicting a loading of an absorbent article, the method comprising:
determining, from a time series of data including an inertial measurement for each of a set of time periods, an activity state ([0140] weartime, the time the absorbent article was attached to a wearer, the current time, absorbent article user information (e.g., baby demographic information such as sex, age, weight of wearer, whether the wearer is toilet training, degree of wearer incontinence) ); and

determining a degree of fullness of the absorbent article, wherein the determining is based on (1) an elapsed time since the determination of the presence of urine and (ii) the activity state of an infant wearing the absorbent article
([0141]-[0142] Further, in one example, exudate fullness may be determined by the following functions: Urine Fullness=f(Property Change Detection, wear time, wearer data and other data)), and further discloses the process of detecting presence of urine using a photodetector [0039] and the ability to detect substance using ambient light and a light source ([0040]-[0041])
but does not specifically disclose 
obtaining a first measurement of ambient light received from a photodetector while a light source is off; obtaining a second measurement from the photodetector while the light source is transmitting light, the second measurement comprising a measurement of the ambient light and the transmitted light reflected from an absorbent article; 
determining a normalized measurement of light reflected from an absorbent article by removing an ambient light signal from the second measurement based on the first measurement of ambient light; and determining, from the normalized measurement of light, a presence of urine in the absorbent article.

However, Spaulding in a similar invention related to detecting substances, teaches the process of obtaining a first measurement of ambient light received from a photodetector while a light source is off
(Page 6 A detector detects the optical intensities of the sample a first plurality of times with the effects of the illuminating light source to produce a plurality of collective light intensity measurements, and a second plurality of times without the effects of the light source to produce a plurality of ambient light intensity measurements);
obtaining a second measurement from the photodetector while the light source is transmitting light, the second measurement comprising a measurement of the ambient light and the transmitted light reflected from an absorbent article
(Page 6 A detector detects the optical intensities of the sample a first plurality of times with the effects of the illuminating light source to produce a plurality of collective light intensity measurements, and a second plurality of times without the effects of the light source to produce a plurality of ambient light intensity measurements);
 
determining a normalized measurement of light reflected from an absorbent article by removing an ambient light signal from the second measurement based on the first measurement of ambient light
(Pages 11-12 The light intensity detection circuit 56 makes optical measurements with the LED 61 biased OFF, to measure the contribution of ambient light. Also the circuit makes optical measurements with the LED biased ON, to measure the combined effects of ambient light and light from the LED.
The preferred embodiment of the present invention uses three distinct DSP filtering techniques. Each filtering technique removes the effects of a separate component of ambient light.);
determining, from the normalized measurement of light, a presence of a sample
(Pages  6, 12-13 A feature of the present invention involves doing the above detecting in the presence of ambient light. The ambient light has a high frequency component, a 60 Hz component that results from the frequency of the power source, and a low frequency component. There are three filtering techniques that provide filtering of light at each of the prescribed frequencies. These filtering techniques include high pass filtering, low pass filtering, and notch filtering that filters out the effects of ambient light. The frequencies at which the filters function can be adjusted depending upon the specifics of the ambient light being provided and the optical intensity of the sample).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of a first and second measurement and determining a urine sample as taught by Spaulding within the system of Arizti for the purpose of enhancing the system to detect a positive indication of incontinence.

Claim 2. Arizti  and Spaulding  teach the method of claim 1, further comprising determining, based on the degree of fullness, that the absorbent article should be replaced ([0051] The separate unit may further include a plurality of input/output nodes that may be communicatively coupled to the detector, such as an Amazon® Echo® device that may provide visual and/or audio outputs (e.g., “diaper needs changing”)).

Claim 3. Arizti  and Spaulding  teach the method of claim 2, wherein determining the degree of fullness is based on a size of the absorbent article
([0138] In one particular implementation, the landing zone material 402 may be sized and shaped similarly to the detector device so as to facilitate placement of the detector device on the outer surface of the diaper.).

Claim 5. Arizti and Spaulding teach the method of claim 1, wherein determining the degree of fullness is based on (iii) an additional elapsed time since the absorbent article was placed on the infant
([0140] The remote computing device may further receive additional inputs, such as but not limited to, weartime, the time the absorbent article was attached to a wearer, the current time, absorbent article user information (e.g., baby demographic information such as sex, age, weight of wearer,).

Claim 6. Arizti and Spaulding teach the method of claim 1, wherein the activity state comprises one of (1) asleep or (11) awake
([0151] By measuring changes in multiple areas of the absorbent article, the detector device may be able to provide a better prediction of the presence and/or quantity of bodily exudates within the absorbent article given the broad distribution of urination patterns, urination loads, dietary habits, wearer movement and activity during wear time, wearer body dimensions and the like, all of which may have an effect on exudate distribution within the absorbent article.).

Claim 7. Arizti and Spaulding teach the method of claim 1, further comprising accessing a set of demographics about the infant, and wherein determining the degree of fullness is based in part on the demographics ([0140] (e.g., baby demographic information).

Claim 8. Arizti and Spaulding teach the method of claim 1, further comprising accessing a type of the absorbent article, wherein the type is one of (i) a nighttime diaper or (11) a daytime diaper, and wherein determining the degree of fullness is based in part on the type 
([0140] whether the wearer is toilet training [0141] In the particular embodiment, shown in FIG. 9, for example, the remote computing device determines a predicted diaper fullness level (e.g., an exudate content quantity of the absorbent article such as a liquid and/or solid exudate content quantity) or state based at least in part upon the sensor information received from the detector device and contextual information (e.g., wear time of the diaper and baby demographic information). Contextual information, for example, may be input by consumers, retrieved via other sensors or information sources (e.g., thermostats)).

Claim 10. Arizti and Spaulding teach the method of claim 1, wherein the second measurement comprises separate measurements of red light, green light, and blue light, wherein determining the normalized measurement of light comprises determining a separate intensity of red light, green light, and blue light, and wherein determining the degree of fullness is based on the intensities of the red, green, and blue lights
([0126] In one particular embodiment, for example, the color sensor measures four light levels—clear, red, green and blue—with a sixteen (16) bit resolution. The clear level corresponds to a measure of an overall light intensity and the red, green and blue levels correspond to intensity in the relevant parts of the spectrum from the indicator 120.).

Claim 11. Arizti and Spaulding teach the method of claim 1, wherein the light source is configured to transmit light at a particular wavelength that is determined based on a responsiveness of the absorbent article to different wavelengths of light
([0126] In a first operation, the optical sensor 102 is read without the light source 104 (e.g., the LED) illuminated to determine a background light level. Another reading of the color sensor is taken in another operation with the light source 104 illuminating the color change strip 122 of the indicator 120 to measure the clear, red, green and blue (RGB) light levels. A difference between the two measurements is obtained in a third operation and represents a color of the color change strip 122 of the indicator 120. The clear color level may be used to normalize the RGB values. Fill levels corresponding to one or more intermediate states of the indicator 120 may also be determined, such as from the hue, saturation and brightness (HSB) values in combination with or instead of the RGB values.).

Claim 12. Arizti and Spaulding teach the method of claim 1, wherein the absorbent article comprises a printed or coated region comprising a color changing indicator 
([0035] the indicator comprises an optical property changing composition or device (e.g., a color-changing composition or device, such as a color changing indicator) that changes an optical property (e.g., color) in response to a variation of pH associated with the presence and/or absence of bodily exudates within the absorbent article).).

Claim 13. Arizti and Spaulding teach the method of claim 1, further comprising: retrieving, from a memory, a stored color calibration value; and determining, based on the normalized measurement of light and the stored color calibration value, a color of the absorbent article, wherein the stored color calibration value is determined using a white colored object and the determining the color comprises white level correction
(([0126] the clear level corresponds to a measure of an overall light intensity and the red, green and blue levels correspond to intensity in the relevant parts of the spectrum from the indicator 120….In a first operation, the optical sensor 102 is read without the light source 104 (e.g., the LED) illuminated to determine a background light level. Another reading of the color sensor is taken in another operation with the light source 104 illuminating the color change strip 122 of the indicator 120 to measure the clear, red, green and blue (RGB) light levels. A difference between the two measurements is obtained in a third operation and represents a color of the color change strip 122 of the indicator 120. The clear color level may be used to normalize the RGB values. Fill levels corresponding to one or more intermediate states of the indicator 120 may also be determined, such as from the hue, saturation and brightness (HSB) values in combination with or instead of the RGB values.)).

Claim 17. Arizti teaches a system comprising: a computer-readable medium storing non-transitory computer-executable instructions; and
 a processing device (Fig 1, [0050] computer) communicatively coupled to the computer-readable medium for executing the non-transitory computer-executable instructions, wherein executing the non-transitory computer-executable instructions configures the processing device to perform operations comprising:
determining, from the normalized measurement of light, a presence of urine in the absorbent article
([0042] In various embodiments, essentially any known color-changing indicator that responds to the absence or presence of bodily exudates or other conditions to be monitored with respect to the absorbent article can be useful.); and
calculating, based on one or more of (i) an elapsed time since the presence of urine and (ii) an activity state of an infant wearing the absorbent article, that the absorbent article should be replaced, wherein the calculating is based on one or more of: an elapsed time since the absorbent article was placed on the infant and (ii) a degree of fullness of the absorbent article
([0141]-[0142] Further, in one example, exudate fullness may be determined by the following functions: Urine Fullness=f(Property Change Detection, wear time, wearer data and other data) Property Change Detection=f(color sensor data)
and further discloses the process of detecting presence of urine using a photodetector [0039] and the ability to detect substance using ambient light and a light source ([0040]-[0041])
but does not specifically disclose 
obtaining a first measurement of ambient light received from a photodetector while a light source is off;
obtaining a second measurement from the photodetector while the light source is transmitting light, the second measurement comprising a measurement of the ambient light and the transmitted light reflected from an absorbent article;
determining a normalized measurement of light reflected from an absorbent article by removing an ambient light signal from the second measurement based on the first measurement of ambient light.
However, Spaulding in a similar invention related to detecting substances, teaches the process of obtaining a first measurement of ambient light received from a photodetector while a light source is off
(Page 6 A detector detects the optical intensities of the sample a first plurality of times with the effects of the illuminating light source to produce a plurality of collective light intensity measurements, and a second plurality of times without the effects of the light source to produce a plurality of ambient light intensity measurements);
obtaining a second measurement from the photodetector while the light source is transmitting light, the second measurement comprising a measurement of the ambient light and the transmitted light reflected from an absorbent article
(Page 6 A detector detects the optical intensities of the sample a first plurality of times with the effects of the illuminating light source to produce a plurality of collective light intensity measurements, and a second plurality of times without the effects of the light source to produce a plurality of ambient light intensity measurements);
 
determining a normalized measurement of light reflected from an absorbent article by removing an ambient light signal from the second measurement based on the first measurement of ambient light
(Pages 11-12 The light intensity detection circuit 56 makes optical measurements with the LED 61 biased OFF, to measure the contribution of ambient light. Also the circuit makes optical measurements with the LED biased ON, to measure the combined effects of ambient light and light from the LED. The preferred embodiment of the present invention uses three distinct DSP filtering techniques. Each filtering technique removes the effects of a separate component of ambient light.);
determining, from the normalized measurement of light, a presence of a sample
(Pages  6, 12-13 A feature of the present invention involves doing the above detecting in the presence of ambient light. The ambient light has a high frequency component, a 60 Hz component that results from the frequency of the power source, and a low frequency component. There are three filtering techniques that provide filtering of light at each of the prescribed frequencies. These filtering techniques include high pass filtering, low pass filtering, and notch filtering that filters out the effects of ambient light. The frequencies at which the filters function can be adjusted depending upon the specifics of the ambient light being provided and the optical intensity of the sample.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of a first and second measurement and determining a urine sample as taught by Spaulding within the system of Arizti for the purpose of enhancing the system to detect a positive indication of incontinence.

Claim 20. Arizti and Spaulding teach the system of claim 17, wherein the light source is configured to transmit light at a particular wavelength that is determined based on a responsiveness of the absorbent article to different wavelengths of light 
([0126] In a first operation, the optical sensor 102 is read without the light source 104 (e.g., the LED) illuminated to determine a background light level. Another reading of the color sensor is taken in another operation with the light source 104 illuminating the color change strip 122 of the indicator 120 to measure the clear, red, green and blue (RGB) light levels. A difference between the two measurements is obtained in a third operation and represents a color of the color change strip 122 of the indicator 120. The clear color level may be used to normalize the RGB values. Fill levels corresponding to one or more intermediate states of the indicator 120 may also be determined, such as from the hue, saturation and brightness (HSB) values in combination with or instead of the RGB values.).

Claim(s) 9, 14, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arizti, Spaulding and further in view of Elliot (US 20140228712 A1).
Claim 9. Arizti and Spaulding teach the method of claim 1, but does not specifically disclose wherein determining the state of the infant comprises: receiving, from an movement sensor, a plurality of inertial measurements in three dimensions for a time period; calculating statistical data derived from the inertial measurements; providing the plurality of inertial measurements and the statistical data to a predictive model; and receiving, from the predictive model and based on the inertial measurements, a determined activity.
However, Elliot teaches the process of receiving, from an movement sensor, a plurality of inertial measurements in three dimensions for a time period ([0038] Using the 3D reconstruction, the computer is able to measure the size of various joint angles, monitor the stability of the subject and calculate other parameters such as the ground reaction forces exhibited by the subject while performing the exercise.);
calculating statistical data derived from the inertial measurements ([0038] Using the 3D reconstruction, the computer is able to measure the size of various joint angles, monitor the stability of the subject and calculate other parameters such as the ground reaction forces exhibited by the subject while performing the exercise.);
providing the plurality of inertial measurements and the statistical data to a predictive model
([0060] For example, comparisons can be made based on gender, body mass index, activity level, and age, or combinations of two or more of those factors as filters. Typically, comparisons are based on statistical measures such as mean, variance, and standard deviation.); and
receiving, from the predictive model and based on the inertial measurements, a determined activity
([0038] The results are then processed by a suitably programmed computer, and compared to databases of motion profiles for a population to ascertain whether any movement pathologies are present. It is then possible to predict the subject's current risk of suffering specific injuries in the future.
[0042] Computer 40 further identifies, based on the comparisons between the data recorded for subject 10 and the population data, one or more exercises, selected from a second database of exercises. A training regimen).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a movement sensor and a predictive model as taught by Elliot within the system of Arizti and Spaulding for the purpose of enhancing the system to determine whether the movement exhibited by an individual may pose a risk.

Claim 14. Arizti teaches a system for determining a volume of bodily exudate in an absorbent article, the system comprising: 
a light source ([0040]-[0041] the detector device will also comprise one or more light, such as a light emitting diode (LED));
 a photodetector ([0039] Some examples of optical sensors across a range of wavelengths are: electron tube detectors, photosensors, photomultiplier tubes, phototubes, photodetectors,); 
and further discloses the process of detecting presence of urine using a photodetector [0039] and the ability to detect substance using ambient light and a light source ([0040]-[0041])
and transmit, to an external device, at least one of (1) the normalized measurement of light or (ii) the time series of data; and receive, from the external device, a degree of fullness of the absorbent article ([0132] The detector device 100 may further include a communication module 106 adapted to transmit data from the detector device 100 to a remote device 130
[0141]-[0142] remote computing device may further receive additional inputs, such as but not limited to, weartime, the time the absorbent article was attached to a wearer, the current time, …the remote computing device determines a predicted diaper fullness level (e.g., an exudate content quantity of the absorbent article such as a liquid and/or solid exudate content quantity) or state based at least in part upon the sensor information received from the detector device and contextual information). 
but does not specifically disclose 
a processor that is configured to: 
obtain a first measurement of ambient light received from the photodetector while the light source is off, obtain a second measurement from the photodetector while the light source is transmitting light, the second measurement comprising a measurement of the ambient light and the transmitted light reflected from an absorbent article;
determine a normalized measurement of light reflected from an absorbent article by removing an ambient light signal from the second measurement based on the first measurement of ambient light; 
However, Spaulding in a similar invention related to detecting substances, teaches the process of obtaining a first measurement of ambient light received from a photodetector while a light source is off
(Page 6 A detector detects the optical intensities of the sample a first plurality of times with the effects of the illuminating light source to produce a plurality of collective light intensity measurements, and a second plurality of times without the effects of the light source to produce a plurality of ambient light intensity measurements);
obtaining a second measurement from the photodetector while the light source is transmitting light, the second measurement comprising a measurement of the ambient light and the transmitted light reflected from an absorbent article
(Page 6 A detector detects the optical intensities of the sample a first plurality of times with the effects of the illuminating light source to produce a plurality of collective light intensity measurements, and a second plurality of times without the effects of the light source to produce a plurality of ambient light intensity measurements);
 determining a normalized measurement of light reflected from an absorbent article by removing an ambient light signal from the second measurement based on the first measurement of ambient light
(Pages 11-12 The light intensity detection circuit 56 makes optical measurements with the LED 61 biased OFF, to measure the contribution of ambient light. Also the circuit makes optical measurements with the LED biased ON, to measure the combined effects of ambient light and light from the LED.
The preferred embodiment of the present invention uses three distinct DSP filtering techniques. Each filtering technique removes the effects of a separate component of ambient light.);
determining, from the normalized measurement of light, a presence of a sample
(Pages  6, 12-13 A feature of the present invention involves doing the above detecting in the presence of ambient light. The ambient light has a high frequency component, a 60 Hz component that results from the frequency of the power source, and a low frequency component. There are three filtering techniques that provide filtering of light at each of the prescribed frequencies. These filtering techniques include high pass filtering, low pass filtering, and notch filtering that filters out the effects of ambient light. The frequencies at which the filters function can be adjusted depending upon the specifics of the ambient light being provided and the optical intensity of the sample.
).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of a first and second measurement and determining a urine sample as taught by Spaulding within the system of Arizti for the purpose of enhancing the system to detect a positive indication of incontinence.
Arizti and Spaulding further disclose the process of obtaining movement data but does not specifically disclose a movement sensor; and obtain, from the movement sensor, a time series of data including an inertial measurement for each of a set of time periods.
However, Elliot teaches the process of receiving, from an movement sensor, a plurality of inertial measurements in three dimensions for a time period ([0038] Using the 3D reconstruction, the computer is able to measure the size of various joint angles, monitor the stability of the subject and calculate other parameters such as the ground reaction forces exhibited by the subject while performing the exercise.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a movement sensor as taught by Elliot within the system of Arizti and Spaulding for the purpose of enhancing the system to determine whether the movement exhibited by an individual may pose a risk.

Claim 16. Arizti, Spaulding and further in view of Elliot teach the system of claim 14, wherein the transmitting causes the external device to determine the degree of fullness based on (iii) an additional elapsed time since the absorbent article was placed on an infant ([0140]-[0142]).
Claim 19. Arizti and Spaulding teach the system of claim 17, but do not specifically disclose wherein the activity state is determined by: receiving, from an movement sensor, a plurality of inertial measurements in three dimensions for a time period; calculating statistical data derived from the inertial measurements; providing the plurality of inertial measurements and the statistical data to a predictive model; and receiving, from the predictive model and based on the inertial measurements, a determined activity.
However, Elliot teaches the process of receiving, from an movement sensor, a plurality of inertial measurements in three dimensions for a time period ([0038] Using the 3D reconstruction, the computer is able to measure the size of various joint angles, monitor the stability of the subject and calculate other parameters such as the ground reaction forces exhibited by the subject while performing the exercise.);
calculating statistical data derived from the inertial measurements ([0038] Using the 3D reconstruction, the computer is able to measure the size of various joint angles, monitor the stability of the subject and calculate other parameters such as the ground reaction forces exhibited by the subject while performing the exercise.);
providing the plurality of inertial measurements and the statistical data to a predictive model
([0060] For example, comparisons can be made based on gender, body mass index, activity level, and age, or combinations of two or more of those factors as filters. Typically, comparisons are based on statistical measures such as mean, variance, and standard deviation.); and
receiving, from the predictive model and based on the inertial measurements, a determined activity
([0038] The results are then processed by a suitably programmed computer, and compared to databases of motion profiles for a population to ascertain whether any movement pathologies are present. It is then possible to predict the subject's current risk of suffering specific injuries in the future.
[0042] Computer 40 further identifies, based on the comparisons between the data recorded for subject 10 and the population data, one or more exercises, selected from a second database of exercises. A training regimen).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a movement sensor and a predictive model as taught by Elliot within the system of Arizti and Spaulding for the purpose of enhancing the system to determine whether the movement exhibited by an individual may pose a risk.
Claim(s) 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arizti, Spaulding and further in view of Kurzrock (US 20200022637 A1)
Claim 4. Arizti  and Spaulding  teach the method of claim 1, and further discloses the process of an algorithm involving elapsed time and activity state ([0142]) but does not specifically disclose  wherein determining the degree of fullness comprises using one or more of (1) a regression model or (11) a machine learning model to solve a function based on the elapsed time and the activity state.
However, Kurzrock teaches a machine learning model to solve a function based on the elapsed time and the activity state
([0031] The disclosed system can estimate the bladder volume with target accuracy of 25 ml, and alerts SCI patients in time to start looking for a bathroom to perform CIC. [0037] machine learning can be utilized to “customize” the light patterns for each patient's body and bladder. The software and hardware can be optimized to learn when to emit light to reduce power need. Variables that can be processed include environmental variables (e.g., ambient temperature, outside humidity) and information related to the patient (e.g., leak point volume, patient activity (entered by patient or motion sensor data from smart phone) and liquid intake).).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a machine learning model to solve a function based on the elapsed time and the activity state as taught by Kurzrock within the system of Arizti, Spaulding for the purpose of enhancing the system to learn the incontinence patterns and provide an indication to when a diaper should be changed in order to prevent spillage.
Claim 18. Arizti and Spaulding teach the system of claim 17, but does not specifically disclose wherein the calculating comprises using one or more of (i) a regression model or (ii) a machine learning model to solve a function based on the elapsed time and the activity state.
However, Kurzrock teaches a machine learning model to solve a function based on the elapsed time and the activity state
([0031] The disclosed system can estimate the bladder volume with target accuracy of 25 ml, and alerts SCI patients in time to start looking for a bathroom to perform CIC. [0037] machine learning can be utilized to “customize” the light patterns for each patient's body and bladder. The software and hardware can be optimized to learn when to emit light to reduce power need. Variables that can be processed include environmental variables (e.g., ambient temperature, outside humidity) and information related to the patient (e.g., leak point volume, patient activity (entered by patient or motion sensor data from smart phone) and liquid intake).).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a machine learning model to solve a function based on the elapsed time and the activity state as taught by Kurzrock within the system of Arizti, Spaulding for the purpose of enhancing the system to learn the incontinence patterns and provide an indication to when a diaper should be changed in order to prevent spillage.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arizti, Spaulding, Elliot and Kurzrock.
Claim 15. Arizti, Spaulding and Elliot teach the system of claim 14, but does not specifically disclose wherein the transmitting causes the external device to determine the time until the absorbent article is expected to be full by using a regression model to solve a function based on an elapsed time since a detection of a presence of urine and an activity state of an infant wearing the absorbent article.
However, Kurzrock teaches the process of using a regression model to solve a function based on an elapsed time since a detection of a presence of urine and an activity state of an infant wearing the absorbent article ([0117] [0117] In addition to classification, regression methods may also predict the bladder volume from the collected features. This can provide more information to users.).
Therefore,  it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a regression model as taught by Kurzrock within the system of Arizti and Spaulding for the purpose of enhancing the system to predict a wetness state based on data received from the sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689